         Case 1:20-cv-00340-CWD Document 8 Filed 09/29/20 Page 1 of 3




Brian A. Ertz, ISB No. 9960
Eileen R. Johnson, ISB No. 9935
ERTZ JOHNSON LLP
brian@ertzjohnson.com
eileen@ertzjohnson.com
P.O. Box 665
Boise, Idaho 83701
(208) 779-2929 (Telephone)
(208) 416-6665 (Fax)
Attorneys for Plaintiffs



                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

                                        )
     MARCELLA MILLER and SARAH          ) Case No. 1:20-cv-340-BRW
     MILLER,                            )
                                        )
                         Plaintiffs,    ) STATUS REPORT RE: SERVICE
                                        ) OF PROCESS
     v.                                 )
                                        )
     KENSINGTON APARTMENTS, LLC )
     d.b.a KENSINGTON APARTMENTS )
     AT NORTH POINTE; BACH              )
     INVESTMENTS, LLC; and JOHN         )
     AND JANE DOES I-XX, whose          )
     identities are unknown,            )
                                        )
                         Defendants.    )
     _____________________________________
                                        )


       COME NOW Plaintiffs Marcella Miller and Sarah Miller, by and through their counsel of

record, Eileen R. Johnson and Brian A. Ertz of Ertz Johnson, LLP, and submit this status report to

the Court regarding service of the summons and complaint in this matter, pursuant to District of

Idaho Local Rule Civ. 4.1. The Complaint and Demand for Jury Trial (ECF Dkt. No. 1) was filed

on July 20, 2020, and was accompanied by Plaintiffs’ Motions to proceed in Forma Pauperis (ECF




  STATUS REPORT RE: SERVICE OF PROCESS                                            Page 1
          Case 1:20-cv-00340-CWD Document 8 Filed 09/29/20 Page 2 of 3




Dkt Nos. 3 and 4). The Court denied the motions and the Court Clerk received the Plaintiffs’ filing

fee on August 31, 2020.

       On September 14, 2020, pursuant to Fed. R. Civ. P. 4(d), Plaintiffs sent by certified mail

to each of the three original named Defendants a Notice of a Lawsuit and Request to Waive Service

of Summons in accordance with the requirements of that Rule. Plaintiffs received the Return

Receipts for each of the three certified mailings indicating receipt of the packets by Defendants

prior to September 25, 2020.

        Plaintiffs filed their First Amended Complaint and Demand for Jury Trial (ECF Dkt. No.

7) on September 29, 2020 to dismiss Hawkins Companies, LLC from the lawsuit. Plaintiffs will

send by certified mail the First Amended Complaint and Demand for Jury Trial to the remaining

Defendants in accordance with the requirements of Fed. R. Civ. P. 4(d) on or before Friday,

October 2, 2020.

       DATED this 29th day of September 2020.

                                             ERTZ JOHNSON, LLP

                                             /S/ Eileen R. Johnson________
                                             Eileen R. Johnson
                                             Attorneys for Plaintiff




  STATUS REPORT RE: SERVICE OF PROCESS                                             Page 2
        Case 1:20-cv-00340-CWD Document 8 Filed 09/29/20 Page 3 of 3




                           CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on the 29th day of September 2020 I filed the foregoing
document electronically through the CM/ECF system.


                                      /S/ Eileen R. Johnson________
                                      Eileen R. Johnson
                                      Counsel for Plaintiffs




  STATUS REPORT RE: SERVICE OF PROCESS                                Page 3
